Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 5/31/2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 13, “the absorbent material” lacks antecedent basis.  For the purpose of examination, it is taken to refer to the material of the second mat.
	With regards to claim 15, “the sensor” in line 4 lacks antecedent basis.  No sensor has been introduced.
	With regards to claim 16, “the sensor” in line 1 lacks antecedent basis.  Claim 16 is said to depend on claim 1 but a sensor is only referred to elsewhere in claim 15.  For the purpose of examination claim 16 is taken to mean that the device of claim 1 has a sensor that is one of the listed options.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenich (US 2,953,805) in view of Omidi (US 2012/0167325).
	Regarding Claim 1, Sevenich discloses a footwear cleaning system (title, "The present invention relates particularly to an improved appliance for cleaning and drying shoes", col. 1, lines 15-16) comprising: a pan (figs. 1, 2 show main housing 10 having a platform portion 11 forming a pan) with a bottom positioned on a floor (figs. 1, 2 show pan formed by platform portion 11 having a bottom positioned on a floor) and a cavity (figs. 1, 2 show main housing 10 having a cavity in which cleaning pads 17, 18, and 22 are located) opening to an upper side of the pan opposite the bottom (fig. 1 shows the cavity formed in the main housing 10 opening to an upper side of the pan opposite the bottom positioned on the floor); a second mat positioned in the pan (fig. 2 shows rug-like covering 28 positioned in the pan inside the platform portion 11 ); a first mat positioned on top of the second mat within the cavity (figs. 1, 2 show cleaning pads 17, 18, and 22 forming a first mat positioned on top the rug-like covering 28 within the cavity formed in the platform portion 11 ), wherein the first mat has at least one cutout extending through the first mat to the second mat (fig. 2 shows cleaning pads 17, 18, and 22 having two cutouts (one on left side and one on right side) extending through the cleaning pads 17, 18, and 22 to the rug-like covering 28) such that the second mat is accessible through the at least one cutout in the first mat (figs. 1, 2 show the rug-like covering 28 is accessible through the cutouts (on the right and left side) in the cleaning pads 17, 18, and 22). At least one of a liquid absorbency, permeability, and porosity of the second mat is greater than the first mat (the second mat is described as rug-like and shown with pores (fig 2 and 4) while the first mat is shown as relatively solid (without pores) and made of metal, wood, or plastic (column 3, lines 46-70 and column 4, lines 21-41).
	Sevenich fails to explicitly disclose a footwear sanitizing system, a pump housing interconnected to the pan, the pump housing comprising a sensor, at least one nozzle, and a pump; a controller electrically interconnected to the pump and sensor; and a fluid container in fluid communication with the pump, wherein the fluid container contains a sanitizing solution, and wherein the pump is in fluid communication with the at least one nozzle.  
	Omidi, in the field of sanitizing floor mat (title, abstract), teaches a pump housing interconnected to the pan (fig. 2A shows antibacterial treatments 140 forming a housing for pump sprayer 226 interconnected to antibacterial door mat 110; fig. 3 shows footwear sanitizer 120 having a pan), the pump housing comprising a sensor (fig. 2B shows bio sensor systems 250), at least one nozzle (sprayer nozzles 227, fig. 2A), and a pump (pump sprayer 226, fig. 2A); a controller electrically interconnected to the pump and sensor (figs. 2A, 2B show programmable digital cycle timer controller 220 electrically interconnected to the pump sprayer 226 and bio sensor systems 250); and a fluid container in fluid communication with the pump (fig. 2A shows antibacterial compound reservoir 240 in fluid communication with the pump sprayer 226), wherein the fluid container contains a sanitizing solution ("One form of antibacterial treatments 140 can be a liquid antibacterial compound for example chlorine held in an antibacterial compound reservoir 24", para. (0018]), and wherein the pump is in fluid communication with the at least one nozzle (fig. 2A shows pump sprayer 226 is in fluid communication with the sprayer nozzles 227). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Omidi for the purpose of adding and controlling a sanitizing process and thereby cleaning and sanitizing the footwear as needed (abstract, Omidi).
	With regards to claim 11, Sevenich teaches at least one liner, coating, or film positioned on at least a bottom surface of the cavity.  The blower assemblies 14 create a film (coating or liner) of warm air (in passageways 16) on a bottom surface of the cavity (within the pan bottom) (fig 1, 3, and fig 5; column 3).
	With regards to claim 13, Sevenich teaches that the pan is comprised of a substantially non porous material (metal) that inhibits the transmission of moisture and the second mat is made of an absorbent material (carpet) that is porous and permeable material that adsorbs the sanitizing solution (column 2, lines 70-72 and column 4, lines 21-41).  
	With regards to claim 16, Sevenich teaches a pressure sensor (pressure switch) (column 5, lines 5-26). 
	Regarding Claim 17, modified Sevenich discloses the footwear sanitizing_ system of Claim 1, and further discloses wherein the at least one cutout has a rectangular shape, shoe shape, or oval shape (fig. 2 shows wherein the cutouts formed between cleaning pads 17, 18, and 22 and rug-like covering 28 have a shoe shape).


Claim(s) 2-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenich (US 2,953,805) in view of Omidi (US 2012/0167325) as applied to claim 1 above and further in view of Trimarco (US 2010/0296970).
	Regarding Claim 2, modified Sevenich discloses the footwear sanitizing system of Claim 1. 
Sevenich fails to explicitly disclose further comprising a cover for covering the pan, wherein the cover engages with the pan to enclose the second mat from an outside environment. 
	Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches a cover for covering the pan ("In addition, blotting portion 508 may be placed over surface element 504", para. [0039]), wherein the cover engages with the pan to enclose the second mat from an outside environment ("covering surface element 504 when sanitizing mat 500 is not in use. In this state, the rubber bottom of blotting portion 508 reduces the evaporation of sanitizing solution from sanitizing mat 500", para. (0039]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of covering the sanitizing fluid and thereby reducing the evaporation of the sanitizing solution (Trimarco, para. [0039]).
	Regarding Claim 3, modified Sevenich discloses the footwear sanitizing system of Claim 1, and further discloses a substantially flat bottom surface of the cavity, wherein the bottom surface is substantially parallel to the bottom of the pan (figs. 1, 2, and 5 show wherein the cavity is formed by platform portion 11 that is substantially parallel to the bottom of the pan formed in the main housing 10). Sevenich fails to explicitly disclose wherein the pan comprises: four outer sidewalls extending upwardly from the bottom of the pan and forming a pan perimeter, four inner sidewalls extending upwardly from the bottom surface of the cavity and forming a cavity perimeter of the cavity; and an upper edge positioned between and interconnecting the four inner sidewalls to the four outer sidewalls. 
Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches wherein the pan comprises: four outer sidewalls extending upwardly from the bottom of the pan (figs. 2A, 28 , and 2C show four side walls 210 forming outer walls extending upwardly from the base portion 202) and forming a pan perimeter (fig. 2A shows side walls 210 forming a perimeter around the base portion 210), four inner sidewalls extending upwardly from the bottom surface of the cavity (figs. 2A, 28, and 2C show side walls 210 having an inner sidewalls extending upwardly from the base portion 202 and cavity formed where reservoir 212 is positioned) and forming a cavity perimeter of the cavity (fig. 2A shows inner side walls formed by side walls 210 forming a cavity perimeter of the cavity where reservoir 212 is positioned); and an upper edge positioned between and interconnecting the four inner sidewalls to the four outer sidewalls (fig. 2C shows lip 216 positioned between and interconnecting the four inner side walls and the four outer side walls formed by the side walls 210). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of separating the cavity from the perimeter thus preventing fluid from leaking out of the cavity.
	Regarding Claim 4, modified Sevenich discloses the footwear sanitizing system of Claim 3. 
Sevenich fails to explicitly disclose wherein the four outer sidewalls are positioned at an angle greater than about 30 degrees as measured from the bottom of the pan, and wherein the four inner sidewalls are substantially perpendicular to the bottom surface of the cavity. 
	Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches wherein the four outer sidewalls are positioned at an angle as measured from the bottom of the pan (fig. 2C shows wherein the four outer side walls 210 are positioned at an angle as measured from the base portion 202 and the bottom portion 214), and wherein the four inner sidewalls are substantially perpendicular to the bottom surface of the cavity (fig. 2C shows wherein four inner side walls formed by the side walls 210 are substantially perpendicular to the base portion 202 and the bottom portion 214 and the cavity formed by the side walls 210). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of separating the cavity from the outer walls and having ergonomic shape on the outside and thereby preventing fluid from leaking from inside the cavity (Trimarco, para. (0027]). 
	The four outer sidewalls are taken to be positioned at an angle greater than 30 degrees as measured from the bottom of the pan.  Additionally, Trimarco teaches a tapered shape (fig 2A-C) to prevent catching on feet (being kicked; para [0027]).  A person having ordinary skill in the art at the time the invention was filed would have found it obvious to have optimized the taper in order to achieve the desired wall structure with foot kick avoidance.
	Regarding Claim 5, modified Sevenich discloses the footwear sanitizing system of Claim 3, and further discloses wherein the cavity perimeter is substantially concentric with the pan perimeter (figs. 1, 2, and 5 show wherein the cavity that is formed by platform portion 11 having a perimeter that is substantially concentric with the pan formed inside the main housing 10 by the platform portion 11 ).
	Regarding Claim 6, modified Sevenich discloses the footwear sanitizing system of Claim 3. 
Sevenich fails to explicitly disclose wherein the upper edge is substantially flat and substantially parallel to the bottom of the pan. Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches wherein the upper edge is substantially flat and substantially parallel to the bottom of the pan (fig. 2C shows lip 216 is substantially parallel to the bottom portion 214 and the cavity where reservoir 212 is positioned). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of separating the cavity from the perimeter thus preventing fluid from leaking out of the cavity.
	Regarding Claim 7, modified Sevenich discloses the footwear sanitizing system of Claim 3. 
Sevenich fails to explicitly disclose further comprising a cover for covering the pan, wherein the cover engages with the upper edge of the pan to enclose the mats from an outside environment. 
Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches a cover for covering the pan (In addition, blotting portion 508 may be placed over surface element 504", para. [0039]), wherein the cover engages with the upper edge of the pan to enclose the mats from an outside environment ("covering surface element 504 when sanitizing mat 500 is not in use. In this state, the rubber bottom of blotting portion 508 reduces the evaporation of sanitizing solution from sanitizing mat 500", para. [0039]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of covering the sanitizing fluid and thereby reducing the evaporation of the sanitizing solution (Trimarco, para. [0039]).
	Regarding Claim 8, modified Sevenich discloses the footwear sanitizing system of Claim 3, and further discloses wherein the second mat and the first mat are sized and shaped to fit in the cavity of the pan (figs. 1, 2, and 5 show wherein the rug-like covering 28 and the cleaning pads 17, 18, and 22 are sized and shaped to fit in the cavity formed in the main housing 1 0 inside the platform portion 11 ).
	With regards to claim 9, the first mat (being made of metal) is at least about twice as dense as the second mat (being made of carpet which has open spaces).  Additionally, a person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have selected any material within the ranges of taught materials for each mat including those that have the claimed density relationship.
	Regarding Claim 10, modified Sevenich discloses the footwear sanitizing system of Claim 1, and further discloses wherein the cavity is formed by a substantially flat bottom surface that is substantially parallel to the bottom of the pan (figs. 1, 2, and 5 show wherein the cavity is formed by platform portion 11 that is substantially parallel to the bottom of the pan formed in the main housing 10). 
	Sevenich fails to explicitly disclose an inner sidewalls extending upwardly from the bottom surface. 
	Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches an inner sidewalls extending upwardly from the bottom surface (figs. 2A, 2B, and 2C show side walls 210 having an inner sidewalls extending upwardly from the base portion 202). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of separating the cavity from the perimeter thus preventing fluid from leaking out of the cavity.
	Regarding Claim 12, modified Sevenich discloses the footwear sanitizing system of Claim 1. 
Sevenich fails to explicitly disclose wherein the sanitizing solution is fast-drying and wherein the fast-drying sanitizing solution comprises isopropyl alcohol and quaternary ammoniums. 
	Trimarco, in the field of apparatus and methods for sanitizing feet and footwear (title, abstract), teaches wherein the sanitizing solution is fast-drying and wherein the fast-drying sanitizing solution comprises isopropyl alcohol and quaternary ammoniums ("Alcohol-based solutions may also be used for the sanitizing solution, though these solutions tend to evaporate more quickly and would require recharging more frequently", para. (00221). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sevenich with the teaching of Trimarco for the purpose of evaporating the additional sanitizing solution quickly and thereby avoiding the slippery floors and surfaces.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 14, the prior art of record, individually or in combination, does not teach or fairly suggest, wherein the at least one cutout comprises at least first and second cutouts sized to receive footwear of a user, wherein a weight of the first mat is heavier than a weight of the second mat, wherein the at least one nozzle comprises at least first and second nozzles, each of the first and second nozzles being spatially proximate to a corresponding one of the first and second cutouts, and wherein the fast-drying sanitizing solution is sprayed out of the first nozzle in a substantially flat, longitudinal pattern at least half a length of the first cutout and the sanitizing solution is sprayed out of the second nozzle in a substantially flat, longitudinal pattern at least half a length of the second cutout. 
The following art is made of record to support and further define the reasons claim 14 meets the criteria set out in PCT article 33(2)-(3): 
	Sevenich discloses wherein the at least one cutout comprises at least first and second cutouts sized to receive footwear of a user (fig. 2 shows wherein the cutouts formed between cleaning pads 17, 18, and 22 and rug-like covering 28 have a shoe shape sized to receive footwear of a user), but fails to explicitly disclose wherein a weight of the first mat is heavier than a weight of the second mat, wherein the at least one nozzle comprises at least first and second nozzles, each of the first and second nozzles being spatially proximate to a corresponding one of the first and second cutouts, and wherein the fast-drying sanitizing solution is sprayed out of the first nozzle in a substantially flat, longitudinal pattern at least half a length of the first cutout and the sanitizing solution is sprayed out of the second nozzle in a substantially flat, longitudinal pattern at least half a length of the second cutout. 
	Omidi discloses at least one nozzle (sprayer nozzles 227, fig. 2A), but fails to explicitly disclose wherein the at least one cutout comprises at least first and second cutouts sized to receive footwear of a user, wherein a weight of the first mat is heavier than a weight of the second mat, wherein the at least one nozzle comprises at least first and second nozzles, each of the first and second nozzles being spatially proximate to a corresponding one of the first and second cutouts, and wherein the fast-drying sanitizing solution is sprayed out of the first nozzle in a substantially flat, longitudinal pattern at least half a length of the first cutout and the sanitizing solution is sprayed out of the second nozzle in a substantially flat, longitudinal pattern at least half a length of the second cutout.

Claim 15 includes subject matter that would be allowable but for the 112 issue.
	Regarding claim 15, the prior art of record, individually or in combination, does not teach or fairly suggest comprising a handrail interconnected to the pan or the floor, wherein the handrail is positioned in a front portion of the system, wherein the cover automatically opens and closes in response to a signal from the controller, and wherein, in a first mode, the controller receives a first signal from the sensor indicating the presence of a user at a first spatial location and opens the cover and, in a second mode, the controller receives a second signal from the sensor indicating the presence of the user at a second spatial location and closes the cover. 
	The following art is made of record to support and further define the reasons claim 15 meets the criteria set out in PCT article 33(2)-(3): 
	Trimarco discloses a cover ("In addition, blotting portion 508 may be placed over surface element 504", para. (00391), but fails to explicitly disclose a handrail interconnected to the pan or the floor, wherein the handrail is positioned in a front portion of the system, wherein the cover automatically opens and closes in response to a signal from the controller, and wherein, in a first mode, the controller receives a first signal from the sensor indicating the presence of a user at a first spatial location and opens the cover and, in a second mode, the controller receives a second signal from the sensor indicating the presence of the user at a second spatial location and closes the cover. 
	Omidi discloses a controller (figs. 2A, 28 show programmable digital cycle timer controller 220), and a sensor (bio sensor systems 250), but fails to explicitly disclose a handrail interconnected to the pan or the floor, wherein the handrail is positioned in a front portion of the system, wherein the cover automatically opens and closes in response to a signal from the controller, and wherein, in a first mode, the controller receives a first signal from the sensor indicating the presence of a user at a first spatial location and opens the cover and, in a second mode, the controller receives a second signal from the sensor indicating the presence of the user at a second spatial location and closes the cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799